                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, et al.,

                        Plaintiffs,                  Case No.: 3:20-cv-00201-RNC

v.

CONNECTICUT ASSOCIATION OF                           PLAINTIFFS’ PRELIMINARY
SCHOOLS, INC. d/b/a CONNECTICUT                      STATEMENT OF RELIEF SOUGHT
INTERSCHOLASTIC ATHLETIC
CONFERENCE, et al.,

                                                     April 24, 2020
                        Defendants.




       Plaintiffs submit this statement concerning injunctive relief pursuant to the Court’s oral

order during the telephonic hearing held on April 16, 2020.

       Plaintiffs have not yet obtained any discovery concerning the origin, operation, and effect

of the CIAC Policy as identified in the Amended Complaint (see Am. Compl. ¶¶ 71-74) (“the

Policy”), and expect that their understanding of the scope of necessary and appropriate injunctive

relief will become clearer based on facts learned in discovery and subsequent analysis, or may

change in some respects depending on the scheduling of relevant competitions.

       In this submission, Plaintiffs state their preliminary understanding regarding appropriate

injunctive relief, recognizing that certain particulars may evolve as facts are gathered in

discovery, and reserving all rights to seek “other and further relief as the Court deems

appropriate” (Am. Compl., Prayer for Relief (H)).



                                                 1
        Plaintiffs have prepared the summary below in light of CIAC’s present declared intention

to conduct some form of belated Spring 2020 track season if possible.

I.      PLAINTIFFS SEEK DECLARATORY RELIEF AGAINST ALL NAMED
        DEFENDANTS. 1

        While Plaintiffs understand that declaratory relief granted under 28 U.S. C. § 2201 is

distinct from injunctive relief, Plaintiffs note that all Plaintiffs seek declaratory relief in the form

of:

        A.      A declaration that, as a result of the adoption and application of the Policy, all

Named Defendants have violated Title IX by failing to provide competitive opportunities that

effectively accommodate the abilities of girls; and

        B.      A declaration that, as a result of the adoption and application of the Policy, all

Named Defendants have violated Title IX by failing to provide equal treatment, benefits, and

opportunities for girls in athletic competition.

II.     PLAINTIFFS SEEK INJUNCTIVE RELIEF AGAINST CIAC.

        Plaintiffs contend that the violations alleged in each Count of the Amended Complaint

independently justify the following injunctive relief against CIAC.

        A.      Injunction prohibiting further violation: All Plaintiffs seek an injunction enjoining

CIAC from application or enforcement of the disputed Policy so as to permit males 2 to

participate in events that are designated for girls or women.




1
 By “Named Defendants,” Plaintiffs refer to the defendants named in Plaintiffs’ Amended
Complaint, and not including the intervenor Defendants.
2
 In this document, Plaintiffs use the word “male” according to the meaning found in the
Merriam-Webster Medical Dictionary: “[A]n individual of the sex that is typically capable of

                                                   2
         B.     Injunction requiring correction of records: All Plaintiffs seek an injunction

requiring CIAC to correct any records maintained by CIAC to remove records of athletes with

male bodies from any record or recognition relating to track and field competitions designated

for girls or women, and conversely to correctly give credit and/or titles to female athletes and

teams.

         Races of which Plaintiffs are currently aware for which CIAC maintains public records

and for which such corrections are needed are identified individually in the Amended Complaint

in Tables 7 through 16. Records of the results of each such race, maintained by CIAC, which

should be corrected pursuant to the requested injunction, are found at least at the public “CIAC

Tournament Central” website, at http://ciacsports.com/site/?page_id=970 (Indoor or Winter track

seasons) and at http://ciacsports.com/site/?page id=972 (Outdoor or Spring track seasons). 3

Plaintiffs believe that CIAC also maintains records of non-championship races which it provides

to websites run by other organizations, such as Athletic.net. If this is correct, CIAC should also

correct any such records that it has provided to such organizations. CIAC also recognizes team

and individual championships through presentation of award plaques. Correction of records by

CIAC should include provision of awards reflecting the corrections described above.

         Prior to discovery, Plaintiffs do not know in what other forms and locations CIAC may

also keep relevant records.




producing small, usually motile gametes (such as sperm or spermatozoa) which fertilize the eggs
of a female.”
3
 At each of these two CIAC web pages, individual race records may be found by selecting the
“CIAC Tournament Results” tab part way down the web page, then selecting the “Results”
button beside the desired Year and Class, and finally selecting the “Event Results” tab.

                                                  3
III.   PLAINTIFFS SEEK INJUNCTIVE RELIEF AGAINST DEFENDANT SCHOOLS.

       Plaintiffs contend that the violations alleged in each Count of the Amended Complaint

independently justify the following injunctive relief against the Named Defendants.

       A.      Injunction requiring correction of records: Plaintiffs Selina Soule, Chelsea

Mitchell, and Alanna Smith seek injunctions against Glastonbury Public Schools Board of

Education, Canton Public Schools Board of Education, and Danbury Public Schools Board of

Education respectively, requiring such Defendant to correct any records maintained by that

Defendant in the manner described above.

       In the case of Canton Board of Education, Canton maintains relevant records on a

“Championship Tradition” website,

http://cantonschools.org/content/150/2314/916/997/default.aspx.

       In the case of Glastonbury Board of Education, Glastonbury maintains relevant records at

https://sites.google.com/a/glastonburyus.org/athletics/about-us/state-championships.

       Prior to discovery, Plaintiffs do not know in what other forms and locations Defendants

Glastonbury, Canton and Danbury Boards of Education may also keep relevant records.

       B.      Injunction prohibiting further violation by registration of males to compete in

girls’ or women’s track and field events:

               1.     Because each Defendant School has facilitated the Policy and has

       indicated ongoing support for the Policy, and because the structure of the Policy and of

       CIAC registration rules prevent Plaintiffs from knowing what school will register a male

       to compete in girls’ track and field events until the season has actually started and it is too

       late to obtain an effective remedy, all Plaintiffs seek an injunction against all Defendant




                                                 4
       Schools prohibiting each of them from registering any male to compete in girls’ track and

       field events in the Spring 2020 season.

               2.      Plaintiffs Smith and Nicoletti seek the same injunctive relief with respect

       to subsequent seasons.

       C.      Injunction prohibiting schools from providing competitive opportunities for girls

through meets that effectuate the Policy that discriminates against girls in violation of Title IX:

               1.      Plaintiffs Selina Soule, Chelsea Mitchell, and Alanna Smith seek

       injunctions against Glastonbury Board of Education, Canton Board of Education, and

       Danbury Board of Education respectively, enjoining each such Defendant School from

       providing competitive athletic opportunities in track and field for girls in the Spring 2020

       season through sponsorship or organization of, or participation in, interscholastic athletic

       competitions that effectuate the Policy.

               2.      Plaintiff Smith seeks the same injunctive relief with respect to subsequent

       seasons.

IV.    PLAINTIFFS SEEK DAMAGES FROM ALL NAMED DEFENDANTS.

       The Court’s order did not require any further statement from Plaintiff concerning

damages. However, for clarity, Plaintiffs state that Plaintiffs seek damages against Defendants as

follows:

               1.      All Plaintiffs seek nominal and compensatory damages from CIAC;

               2.      Plaintiff Soule seeks nominal and compensatory damages against

       Bloomfield, Cromwell, and Glastonbury Boards of Education;

               3.      Plaintiff Mitchell seeks nominal and compensatory damages against

       Bloomfield, Cromwell, and Canton Boards of Education;


                                                  5
              4.      Plaintiff Smith seeks nominal and compensatory damages against

       Bloomfield and Danbury Boards of Education;

              5.      Plaintiff Nicoletti seeks nominal and compensatory damages against

       Bloomfield and Cromwell Boards of Education.

       Plaintiffs contend that the violations alleged in each Count of the Amended Complaint

independently justify the award of these damages.

V.     PLAINTIFFS SEEK NO RELIEF AGAINST PROPOSED INTERVENORS.

       Plaintiffs have not sought and do not expect to seek any remedy directed against any

individual athletes, or against CHRO.

                      Respectfully submitted this 24th day of April, 2020.

                                            By: s/ Roger G. Brooks

                                            Roger G. Brooks
                                            CT Fed. Bar No. PHV10498
                                            Jeffrey A. Shafer
                                            CT Fed. Bar No. PHV10495
                                            Alliance Defending Freedom
                                            15100 N. 90th Street
                                            Scottsdale, Arizona 85260
                                            Telephone: (480) 444-0020
                                            Fax: (480) 444-0028
                                            Email: rbrooks@ADFlegal.org
                                            Email: jshafer@ADFlegal.org

                                            Kristen K. Waggoner
                                            CT Fed. Bar No. PHV10500
                                            Christiana M. Holcomb
                                            CT Fed. Bar No. PHV10493
                                            Alliance Defending Freedom
                                            440 First St. NW, Suite 600
                                            Washington, D.C. 20001
                                            Telephone: (202) 393-8690
                                            Fax: (202) 347-3622
                                            Email: kwaggoner@ADFlegal.org
                                            Email: cholcomb@ADFlegal.org


                                               6
Howard M. Wood III
CT Bar No. 68780, CT Fed. Bar No. 08758
James H. Howard
CT Bar No 309198, CT Fed. Bar No 07418
Fiorentino, Howard & Petrone, P.C.
773 Main Street
Manchester, CT 06040
Telephone: (860) 643-1136
Fax: (860) 643-5773
Email: howard.wood@pfwlaw.com
Email: james.howard@pfwlaw.com

Attorneys for Plaintiffs




   7
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, a copy of the foregoing Plaintiffs’ Preliminary

Statement of Relief Sought was filed electronically with the Clerk of Court. Service on all parties

will be accomplished by operation of the court’s electronic filing system.


                                                             s/ Roger G. Brooks
                                                             Attorney for Plaintiffs




                                                8
